DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022; 06/07/2021; 02/12/2021; 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed   06/01/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDS filed on 06/01/2020 has been considered in part. The foreign patent document and NPL document listed in the IDS have not been considered because a copy and/or the translation has not been provided.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,983,167.  
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 8,983,167, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 8,983,167  because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 8,983,167.

Application 16/889,319
US Patent 9,646,375 B2 
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component.

A method comprising: 
within an image of a canister, identifying a reference marker on the canister; 
selecting an area of the image based on the reference marker; correlating a portion of the selected area with a fluid level within the canister;
estimating a volume of fluid within the canister based on the fluid level;
extracting a redness value from the selected area; correlating the redness value with a concentration of red blood cells within the canister; and 
estimating a quantity of red blood cells within the canister based on the estimated volume and the concentration of red blood cells within the canister.


For Claims 2-20, although this claim is not identical to Claims 2-13,14, 16-17, 19 and 21 of U.S. Patent No. 8,983,167, this claim is not patentably distinct from Claims 2-13,14, 16-17, 19  are broader than and fully encompassed by Claims 2-13,14, 16-17, 19 and 21 of U.S. Patent No. 8,983,167.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,171,368.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 9,171,368., this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,171,368 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,171,368.

Application 16/889,319
US Patent 9,171,368.
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container 


- at a processor, selecting an area of an image of the canister upon detection of a reference marker on the canister;
 - at the processor, determining a fluid level within the canister based upon the area within the image;
 - at the processor, generating an estimated volume of blood within the canister based on the fluid level; 
- at the processor, extracting a 

- by way of the processor, rendering an analysis indicative of the quantity of the blood component and an estimated total patient blood loss, based upon the estimated volume of blood within the canister.


For Claims 2-20, although this claim is not identical to Claims 3-8,10-11, and 13-17 of U.S. Patent No. 9,171,368., this claim is not patentably distinct from Claims 3-8,10-11, and 13-17 of U.S. Patent No. 9,171,368 because Claims 2-20 are broader than and fully encompassed by Claims 3-8,10-11, and 13-17 of U.S. Patent No. 9,171,368.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,595,104.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 9,595,104, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,595,104 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,595,104.

Application 16/889,319
US Patent 9,595,104 

determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component.

A method for assessment of blood within a fluid receiving substrate, comprising: 
[[e]] at a processor, selecting a region of an image of the fluid-receiving substrate upon detection of a reference marker; 
[[e]] at the processor, generating an estimated volume of blood at the fluid-receiving substrate from the region of the image with a volume estimation algorithm; 
[[e]] at the processor, extracting a feature including a redness value in a red component space from a set of pixels of the region of the image; 
[[e]] at the processor, correlating the feature with a concentration of a blood component at the fluid-receiving substrate;
 [[e]] at the processor, estimating a quantity of the blood component at the fluid-receiving substrate based on the estimated volume and the concentration of the blood component at the fluid-receiving substrate; and 
[[e]] at an electronic device in communication with the processor, providing information indicative of the quantity of the blood component at the fluid-receiving substrate


For Claims 2-20, although this claim is not identical to Claims 2-20 of U.S. Patent No. 9,595,104, this claim is not patentably distinct from Claims 2-20 of U.S. Patent No. 9,595,104 because Claims 2-20 are broader than and fully encompassed by Claims 2-20 of U.S. Patent No. 9,595,104.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10,282,839.
For example,  Claim 1, although this claim is not identical to Claim 2 of U.S. Patent No. 10,282,839, this claim is not patentably distinct from Claim 2 of U.S. Patent No. 10,282,839 because Claim 1 is broader than and fully encompassed by Claim 2 of U.S. Patent No. 10,282,839.

Application 16/889,319
US Patent 10,282,839 
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 



receiving an image of at least a portion of the fluid container, wherein a fluid is in the fluid container; extracting at least one color-related feature from an area of the image depicting at least a portion of the fluid in the fluid container; 
correlating the at least one extracted color-related feature with a concentration of a blood component in the fluid in the fluid container;

communicating the estimated quantity of the blood component to a user.


For Claims 2-20, although this claim is not identical to Claims 3-21 of U.S. Patent No. 10,282,839, this claim is not patentably distinct from Claims 3-21 of U.S. Patent No. 10,282,839 because Claims 2-20 are broader than and fully encompassed by Claims 3-21 of U.S. Patent No. 10,282,839.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,706,541.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 10,706,541,this claim is not patentably distinct from Claim 1 of U.S. Patent No.10,706,541 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,706,541. 

Application 16/889,319
US Patent 10,706,541 
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 

determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component.





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,646,375.
For example,  Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 9,646,375, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,646,375 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,646,375.

Application 16/889,319
US Patent 9,646,375 
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component.

A method for setting a blood transfusion parameter for a patient, the method comprising: 
- identifying, at a computing system, a blood transfusion bag in a photographic image generated using an optical sensor in communication with the computing system, and, in a region of the photographic image, a fluid surface within the blood transfusion bag;
 - extracting, at the computing system, a color feature from a region of the photographic image corresponding to the blood transfusion bag; 
- identifying, at the computing system, a volume marker printed on the blood transfusion bag in the region of the photographic image; 
- generating, at the computing system, an estimated volume of fluid in the blood transfusion bag based on the volume marker and the fluid surface;
 - estimating, at the computing system, a blood component content within the blood transfusion bag based on the color feature and the estimated volume of fluid; and 
- triggering transfusion from the blood transfusion bag based on the blood component content within the blood 



Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,773,320.
For example,  Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 9,773,320, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,773,320 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,773,320.

Application 16/889,319
US Patent 9,773,320 
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container 


 at a computing system in communication with an image acquisition device, receiving data associated with an image of the canister generated by the image acquisition device;
at the computing system, automatically selecting a first region of the image 
at the computing system, determining a color parameter representative of the first region of the image;
at the computing system, determining a concentration of a blood component within the canister, based upon the color parameter; upon determining the volume of fluid 




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,936,906.
For example,  Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 9,936,906, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,936,906 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,936,906.

Application 16/889,319
US Patent 9,936,906 
A method comprising: 
determining, by one or more processors, a volume of a fluid held in a container; 
determining, by the one or more processors, a color component value of a region of an image, the region depicting a portion of the fluid held in the container; 
determining, by the one or more processors, a concentration of a blood component in the container of fluid based on the color component value of the region of the image; and 
providing, by the one or more processors, an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component.

A method for managing blood loss of a patient, performed by one or more processors executing instructions in memory, the method comprising: 
receiving an image of a physical sample; 
extracting a color-related value from an area of the image corresponding to the physical sample;
 estimating a blood volume indicator of the physical sample according to the extracted color-related value; estimating a patient blood loss based on the blood volume indicator;
 estimating a euvolemic patient hematocrit based on an estimated patient blood volume and the estimated patient blood loss;
 receiving a measured patient hematocrit; 
generating a volemic status indicator based on a comparison between the measured patient hematocrit and the estimated euvolemic patient hematocrit; and displaying the volemic status indicator on a display.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groner et al (U.S. 6,104,939), in view of Budd et al (U.S. 7430047).

Regarding claim 1, Groner discloses a method (Col.4, line 51-53: “a method and apparatus for analysis of blood by use of reflected spectral imaging analysis”) comprising: 
(Fig.6A, computer 620), a color component value of a region of an image, the region depicting a portion of the fluid held in the container (Fig.6A, container 624 and 626); (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”)
determining, by the one or more processors (Fig.6A, computer 620), a concentration of a blood component in the container (Fig.6A, container 624 and 626) of fluid based on the color component value of the region of the image; (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”) and 
providing, by the one or more processors (Fig.6A, computer 620), an indication that quantifies the blood component in the container (Fig.6A, container 624 and 626) based on the volume of the fluid and the concentration of the blood component. (Col 2, line 53-57: “A device which is able to rapidly and non-invasively quantitatively determine the hemoglobin concentration directly from an examination of one or more of the foregoing areas would eliminate the need to draw a venous blood sample to ascertain anemia.”)
	However, Groner does not teach the claim invention wherein determining, by one or more processors, a volume of a fluid held in a container;
	Budd teaches a method (Abstract: “New methodology, realizable with both manual and new semi-automatic imaging technology, has transformed both the inspection and the batch release Attribute Sampling Inspection for contaminating visible particles in injectable solutions into statistically replicable procedures.”) comprising:
determining, by one or more processors (Fig.1,image processor & specialized vision software 5),a volume of a fluid held in a container; (Col 6, line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into a method  for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).

Regarding claim 2, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
the determining of the volume of the fluid held in the container includes accessing a user input that indicates the volume of the fluid held in the container.(Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected (read as user input) . The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)

Regarding claim 3, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
(Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, a level of the fluid in the container; and the volume of the fluid is determined based on the level of the fluid. (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)

Regarding claim 4, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”) a meniscus of the fluid and performing a comparison of the meniscus to a mark on the container; and the volume of the fluid is determined based on (Col 7 – line 15-24: “The cavelets in the meniscus, visible as item 17 in FIG. 3, act as mirror lenses and project focused reflections of the light source on the walls of the container….masking the image of the meniscus from inspection. An undesired effect of the inspection period delay.”)

Regarding claim 5, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”), a lower bound of the surface and an upper bound of the surface; and the volume of the fluid is determined based on the lower and upper bounds of the surface of the fluid. (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”, show that level of fluid can be defined at lower and upper level.)

Regarding claim 6, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the determining of the color component value of the region of the image (Col 17 – line 22-26: “This is best done where there is a spectral difference between the white blood cells and the bulk circulation (red blood cells). This occurs typically in the blue and green portions of the visual spectrum where the hemoglobin absorbs light and the white blood cells do not.”) includes extracting at least one of a color intensity value of the region, a luminosity value of the region, a brightness value of the region, a hue value of the region, or a saturation value of the region. (Col 24 – line 27-32: “An area of interest inside the stream flowing through flow cell 630 (region B) was also defined. Region B was segmented to eliminate the images of the red blood cells. This was done by using an intensity threshold that separates the red blood cells out of region B.”)

Regarding claim 7, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the region of the image includes a group of pixels that depict some of the fluid; (Col 27 – line 66-67 and Col 28 – line 1-2 : “the magnification required is a function of the size of the object in the illuminated tissue to be visualized, along with the size of the pixels used for the image.”) and 
the determining of the color component value of the region of the image is based on a histogram of color component values of the group of pixels that depict some of the fluid. (Col 13 – line 63-67: “other image contrast enhancement and scene segmentation techniques known to one of skill in the relevant arts could be used, such as for example, spatial frequency, optical flow, variance operators, and intensity histograms.” and Col 28 – line 2-8 : “Low magnification provides a high depth of field, but more crudeness to the image. High magnification provides a low depth of field, but is more susceptible to blurring caused by motion …Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”)

Regarding claim 8, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the region of the image includes a horizontal row of pixels that depict some of the fluid; (Col 3, line 26-28: “one or more detectors, such as, e.g., photocells, which measure the amount of light transmitted and/or reflected by the sample in the selected spectral region.”, show that a detector can be used for detect the upper and lower level of the fluid inside the container as the user can define a horizontal row of pixel.) and
 	the determining of the color component value of the region of the image includes determining an average of color component values of the horizontal row of pixels that depict some of the fluid. (Col 3, line 21-28: “the instruments used in this analysis are referred to as spectrophotometers. A simple spectrophotometer includes: source of radiation, such as, e.g., a light bulb; a means of spectral selection such as a monochromator containing a prism or grating or colored filter; and one or more detectors, such as, e.g., photocells, which measure the amount of light transmitted and/or reflected by the sample in the selected spectral region,” show that an average color component values such as a spectral can be detected by detector.)

Regarding claim 9, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
The image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
the concentration of the blood component is determined based on the accessed reference image. (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)

Regarding claim 10, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein:
the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing metadata tagged to a pixel cluster in a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed metadata tagged to the pixel cluster in the reference image. (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.” and Col 28 – line 6-8: “ Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”, it shows that corrected image can be defined with metadata tagged to a pixel cluster) 

Regarding claim 11, Groner discloses a device (Col.4, line 51-53: “a method and apparatus for analysis of blood by use of reflected spectral imaging analysis”) comprising:
 	one or more processors; (Fig.6A, computer 620) and
 	a memory storing instructions that, (Fig.16 and Col 29 - line 37-39 : “Computer system 1600 also includes a main memory 1608, preferably random access memory (RAM), and can also include a secondary memory 1610.”) when executed by the one or more processors, (Fig.6A, computer 620) cause the device to perform operations comprising: 
determining a color component value of a region of an image, the region depicting a portion of the fluid held in the container; (Fig.6A, container 624 and 626); (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”)
 	determining a concentration of a blood component in the container of fluid based on the color component value of the region of the image; (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”) and 
providing an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component. (Col 2, line 53-57: “A device which is able to rapidly and non-invasively quantitatively determine the hemoglobin concentration directly from an examination of one or more of the foregoing areas would eliminate the need to draw a venous blood sample to ascertain anemia.”)
However, Groner does not teach the claim invention wherein determining a volume of a fluid held in a container;
	Budd teaches a method (Abstract: “New methodology, realizable with both manual and new semi-automatic imaging technology, has transformed both the inspection and the batch release Attribute Sampling Inspection for contaminating visible particles in injectable solutions into statistically replicable procedures.”) comprising:
determining a volume of a fluid held in a container; (Col 6, line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into  an apparatus for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).

Regarding claim 12, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
the determining of the volume of the fluid held in the container includes accessing a user input that indicates the volume of the fluid held in the container.(Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected (read as user input). The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”) 

Regarding claim 13, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, a level of the fluid in the container; and the volume of the fluid is determined based on the level of the fluid. (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)

Regarding claim 14, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”) a meniscus of the fluid and performing a comparison of the meniscus to a mark on the container; and the volume of the fluid is determined based on the comparison of the meniscus to the mark. (Col 7 – line 15-24: “The cavelets in the meniscus, visible as item 17 in FIG. 3, act as mirror lenses and project focused reflections of the light source on the walls of the container….masking the image of the meniscus from inspection. An undesired effect of the inspection period delay.”)

Regarding claim 15, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
(Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”), a lower bound of the surface and an upper bound of the surface; and the volume of the fluid is determined based on the lower and upper bounds of the surface of the fluid. (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”, show that level of fluid can be defined at lower and upper level.)

Regarding claim 16, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the determining of the color component value of the region of the image (Col 17 – line 22-26: “This is best done where there is a spectral difference between the white blood cells and the bulk circulation (red blood cells). This occurs typically in the blue and green portions of the visual spectrum where the hemoglobin absorbs light and the white blood cells do not.”) includes extracting at least one of a color intensity value of the region, a luminosity value of the region, a brightness value of the region, a hue value of the region, or a . (Col 24 – line 27-32: “An area of interest inside the stream flowing through flow cell 630 (region B) was also defined. Region B was segmented to eliminate the images of the red blood cells. This was done by using an intensity threshold that separates the red blood cells out of region B.”)

Regarding claim 17, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
The image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
the concentration of the blood component is determined based on the accessed reference image. (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)

Regarding claim 18, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein:
the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing metadata tagged to a pixel cluster in a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed metadata tagged to the pixel cluster in the reference image. (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.” and Col 28 – line 6-8: “ Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”, it shows that corrected image can be defined with metadata tagged to a pixel cluster).

Regarding claim 19, Groner discloses a non-transitory computer-readable medium comprising instructions that, (Fig.16 and Col 29 – line 37-39: “Computer system 1600 also includes a main memory 1608, preferably random access memory (RAM), and can also include a secondary memory 1610.”) when executed by one or more processors of a machine, (Fig.6A, computer 620)  cause the machine to perform operations comprising: 
determining a color component value of a region of an image, the region depicting a portion of the fluid held in the container; (Fig.6A, container 624 and 626); (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”)
 	determining a concentration of a blood component in the container of fluid based on the color component value of the region of the image; (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”) and 
providing an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component. (Col 2, line 53-57: “A device which is able to rapidly and non-invasively quantitatively determine the hemoglobin concentration directly from an examination of one or more of the foregoing areas would eliminate the need to draw a venous blood sample to ascertain anemia.”)
However, Groner does not teach the claim invention wherein determining a volume of a fluid held in a container;
	Budd teaches a method (Abstract: “New methodology, realizable with both manual and new semi-automatic imaging technology, has transformed both the inspection and the batch release Attribute Sampling Inspection for contaminating visible particles in injectable solutions into statistically replicable procedures.”) comprising:
(Col 6, line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into an apparatus for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).

Regarding claim 20, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
The image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
 (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook et al (U.S. 20040024295), “System, Method And Computer Program Product For Measuring Blood Properties Form A Spectral Image”, teaches a method and apparatus to process reflected spectral images of a microcirculatory system to measure the volume and concentration of a blood vessel, including arteries, veins and capillaries and  to determine various characteristics of blood.
Stern (U.S. 6063051), “Photometry System For Analyzing Fluids”, teaches a computer based system for tracking a patient's fluid volume and electrolyte (cation or anion concentration) balances, during the period extending from before surgical procedures through the recovery process, which will assist the attending physician in maintaining proper balances in the patient
Vancaillie et al (U.S 5944668), “Surgical Fluid And Tissue Loss Monitor”, teaches methods and apparatus for estimating rates and volumes of irrigation fluid absorption and/or tissue loss by a patient during a surgical procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        01/21/2022



/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665